Citation Nr: 0322327	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  99-15 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury, secondary to a service-connected sacroiliac 
injury with arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to 
January 1985.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1999 rating decision, which denied 
service connection for residuals of a left knee injury, 
secondary to a service-connected sacroiliac injury with 
arthritis.

In March 2000, the veteran testified at a video hearing at 
the RO before the undersigned Acting Veterans Law Judge.

The Board originally remanded this case for further 
development in January 2001.  The RO, after readjudicating it 
based on the requested development, continued its denial of 
the veteran's claim.  The case has returned to the Board for 
appellate review.


REMAND

It is observed that although some of the instructions listed 
in the January 2001 Board remand was completed, a couple of 
instructions have yet to be completed.  In this regard, the 
Board notes that the veteran has not been notified about the 
VCAA, to include the duty to assist and notice provisions 
contained therein.  Also, the Board notes that the veteran 
did not receive a VA examination to include an opinion as to 
whether the service-connected sacroiliac injury with 
arthritis was a direct cause of the veteran's left knee 
injury in November 1998.  The RO and the veteran are advised 
that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the United 
States Court of Appeals for Veterans Claims (the Court).  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of 
the foregoing, the claim must be remanded for complete 
compliance with the January 2001 Board remand.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.	The RO should send the veteran and his 
representative a letter explaining the VCAA, to 
include the duty to assist and notice provisions 
contained therein.  Among other things, the 
letter should explain what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claim.  The letter should also 
specifically inform the veteran and his 
representative of which portion of the evidence 
is to be provided by the claimant and which 
part, if any, the RO will attempt to obtain on 
behalf of the veteran.

2.	The veteran should be afforded a VA examination 
by a VA specialist in orthopedics.  The purpose 
of such examination is to determine whether a 
service-connected sacroiliac injury with 
arthritis was a direct cause of the veteran's 
left knee injury in November 1998.  The claims 
folder in its entirety must be made available to 
the examiner for review prior to the 
examination.  Such examination is to include a 
detailed review of the veteran's history and 
current complaints, and a comprehensive clinical 
evaluation, including all diagnostic testing 
necessary to determine the full extent of all 
disability present.  All applicable diagnoses 
must be fully set forth.

The examiner must offer a professional opinion, 
with full supporting rationale, as to whether 
the veteran's current left knee disability is 
the direct result of a fall from a ladder in 
November 1998 which was caused by her service-
connected sacroiliac injury with arthritis.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	K. Osborne
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




